Case 2:18-cv-11776-AJT-EAS ECF No. 74 filed 09/25/19     PageID.2349        Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE, an individual,

      Plaintiff,
vs.
                                                Case No.: 18-cv-11776
                                                Hon. Arthur J. Tarnow
UNIVERSITY OF MICHIGAN, et. al.,                Mag. Elizabeth A. Stafford

      Defendants.

DEBORAH GORDON LAW                       MILLER, CANFIELD, PADDOCK
Deborah L. Gordon (P27058)               AND STONE, P.L.C.
Elizabeth A. Marzotto Taylor (P82061)    Brian M. Schwartz (P69018)
Attorneys for Plaintiff                  Attorney for Defendants
33 Bloomfield Hills Parkway, Suite 220   150 West Jefferson, Suite 2500
Bloomfield Hills, Michigan 48304         Detroit, Michigan 48226
(248) 258-2500                           (313) 963-6420
dgordon@deborahgordonlaw.com             schwartzb@millercanfield.com
emarzottotaylor@deborahgordonlaw.com
                                         SAUL EWING ARNSTEIN &
                                         LEHR LLP
                                         Joshua W.B. Richards
                                         Amy L. Piccola
                                         Attorneys for Defendants
                                         1500 Market Street, 38th Floor
                                         Philadelphia, Pennsylvania 19102
                                         (215) 972-7737
                                         joshua.richards@saul.com
                                         amy.piccola@saul.com

                                         UNIVERSITY OF MICHIGAN
                                         Timothy G. Lynch
                                         Patricia M. Petrowski
                                         Attorneys for Defendants
                                         5010 Fleming Administration Bldg.
                                         503 Thompson St.
                                         Ann Arbor, MI 48109
                                         (734) 764-0305
                                         timlynch@umich.edu
                                         ppetrows@umich.edu
Case 2:18-cv-11776-AJT-EAS ECF No. 74 filed 09/25/19     PageID.2350    Page 2 of 5




    PLAINTIFF’S MOTION TO STRIKE ECF 48-3 AND SUBSTITUTE
                      REDACTED COPY

      NOW COMES Plaintiff, by and through his attorneys, Deborah Gordon

Law, and files his Motion to Strike ECF 48-3 and Substitute a Redacted Copy and

states the following:

      1.     On June 11, 2018, this Court granted, by Text-Only Order, Plaintiff’s

Motion to Proceed Under Pseudonym.

      2.     On May 23, 2019, Plaintiff filed his Motion for Imposition of Interim

Attorney Fees and Costs. ECF 48.

      3.     Plaintiff’s name was inadvertently not redacted from “Exhibit B” to

his Motion. ECF 48-3.

      4.     Accordingly, Plaintiff seeks to strike “Exhibit B,” found at ECF 48-3,

from the Court’s docket of this case, and seeks to substitute it with a redacted

version of this document, attached to this Motion as “Redacted Exhibit B.”

      5.     In accordance with L.R. 7.1, Plaintiff certifies that Defendants

concurred in the relief sought by email on September 23, 2019.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

grant Plaintiff’s request to strike document ECF 48-3 from the docket of this case

and substitute it with “Redacted Exhibit B.”

Dated: September 25, 2019             DEBORAH GORDON LAW
                                      /s/ Deborah L. Gordon (P27058)
                                      Elizabeth Marzotto Taylor (P82061)
Case 2:18-cv-11776-AJT-EAS ECF No. 74 filed 09/25/19   PageID.2351   Page 3 of 5




                                    Attorneys for Plaintiff
                                    33 Bloomfield Hills Parkway, Suite 220
                                    Bloomfield Hills, Michigan 48304
                                    (248) 258-2500
                                    dgordon@deborahgordonlaw.com
                                    emarzottotaylor@deborahgordonlaw.com
Case 2:18-cv-11776-AJT-EAS ECF No. 74 filed 09/25/19     PageID.2352        Page 4 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE, an individual,

      Plaintiff,
vs.
                                                Case No.: 18-cv-11776
                                                Hon. Arthur J. Tarnow
UNIVERSITY OF MICHIGAN, et. al.,                Mag. Elizabeth A. Stafford

      Defendants.

DEBORAH GORDON LAW                       MILLER, CANFIELD, PADDOCK
Deborah L. Gordon (P27058)               AND STONE, P.L.C.
Elizabeth A. Marzotto Taylor (P82061)    Brian M. Schwartz (P69018)
Attorneys for Plaintiff                  Attorney for Defendants
33 Bloomfield Hills Parkway, Suite 220   150 West Jefferson, Suite 2500
Bloomfield Hills, Michigan 48304         Detroit, Michigan 48226
(248) 258-2500                           (313) 963-6420
dgordon@deborahgordonlaw.com             schwartzb@millercanfield.com
emarzottotaylor@deborahgordonlaw.com
                                         SAUL EWING ARNSTEIN &
                                         LEHR LLP
                                         Joshua W.B. Richards
                                         Amy L. Piccola
                                         Attorneys for Defendants
                                         1500 Market Street, 38th Floor
                                         Philadelphia, Pennsylvania 19102
                                         (215) 972-7737
                                         joshua.richards@saul.com
                                         amy.piccola@saul.com

                                         UNIVERSITY OF MICHIGAN
                                         Timothy G. Lynch
                                         Patricia M. Petrowski
                                         Attorneys for Defendants
                                         5010 Fleming Administration Bldg.
                                         503 Thompson St.
                                         Ann Arbor, MI 48109
                                         (734) 764-0305
                                         timlynch@umich.edu
                                         ppetrows@umich.edu
Case 2:18-cv-11776-AJT-EAS ECF No. 74 filed 09/25/19        PageID.2353     Page 5 of 5




  PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION TO STRIKE ECF
             48-3 AND SUBSTITUTE REDACTED COPY

      Plaintiff relies on the facts set forth in the Motion, the Federal Rules of Civil

Procedure, and the files and records in this case.

Dated: September 25, 2019               Respectfully submitted,

                                        DEBORAH GORDON LAW
                                        /s/ Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed the
foregoing document and Exhibits with the Clerk of the Court using the ECF
system, which will send notification of such filing and service of said documents to
all parties through their counsel of record.


                                        DEBORAH GORDON LAW
                                        /s/ Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com
